Citation Nr: 1647018	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2009, a Travel Board hearing was held before the undersigned, and a transcript of the hearing has been associated with the claims file. 

The Veteran's claim of entitlement to service connection for PTSD has been recharacterized as reflected on the title page, to include consideration of all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2011, June 2014, and July 2015, the Board remanded the appeal for further development.  

In August 2016, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA).  The October 2016 VHA opinion has been associated with the record.  



FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as PTSD and major depression, is the result of conceded stressors during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depression, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).        


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that her acquired psychiatric disorders are related to in-service stressors to include, domestic violence, spousal rape, and the suicide of another service member.  VA has conceded the Veteran's in-service stressors.  

Regarding current diagnosis, there is conflicting evidence of record.  Post-service private treatment records show treatment for variously diagnosed psychiatric disorders, to include severe major depression, anxiety, and symptoms of PTSD since September 2005.  The Veteran was afforded a VA examination in June 2012.  However, the examiner's opinions were unclear.  First, the examiner noted that the Veteran experienced a number of posttraumatic symptoms related to experiences that occurred during her military service, to include the Marine suicide, spousal rape and domestic violence.  However, the examiner determined that she did not meet the DSM-IV criteria for PTSD.  Then, the examiner diagnosed bipolar II disorder, and opined that it was less likely than not that the Veteran's bipolar diagnosis was caused by experiences associated with her military service.  The bases for the examiner's rationale was that the Veteran reported that she engaged in counseling while she was in the military, but no records of such counseling were available for review.  Further, in her Report of Medical History at her separation examination, she denied a history of trouble sleeping, depression/excessive worry, or nervous trouble of any sort.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In August 2016, the Board requested a medical expert's opinion from the VHA to clarify the diagnoses and etiology of the claimed acquired psychiatric disorders.  The subsequent October 2016 VHA opinion from a psychiatrist found that the Veteran's documented history and symptoms were consistent with the diagnoses of PTSD and major depression during service and after her discharge under the DSM-IV.  Notably, the psychiatrist explained why the Veteran's symptoms met the full DSM-IV PTSD diagnostic criteria.  However, the VHA specialist was unable to locate documentation of a hypomanic episode, as necessary for a diagnosis of bipolar II (depression subtype).  Further, the specialist determined that the Veteran's symptoms were better accounted for by a diagnosis of major depression rather than bipolar II.  

The October 2016 VHA specialist conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's symptoms met the DSM-IV PTSD and major depression criteria.  The October 2016 VHA psychiatrist opinion is plausible and consistent with the additional evidence of record, namely numerous VA treatment records reflecting psychiatric diagnoses of PTSD and major depression.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Consequently, the Board considers the October 2016 VHA medical opinion to be highly probative evidence.  Id.  Accordingly, the Board concedes the presence of a current acquired psychiatric disorder, diagnosed as PTSD and major depression.  

Regarding the final element of service connection, nexus, the October 2016 VHA specialist opined that it is at least as likely as not that the Veteran's PTSD and major depression are related to service or to an event of service origin, including the stressors therein.  In light of the probative October 2016 VHA medical opinion, the Board finds that Veteran's PTSD and major depression are related to her service.  Thus, service connection is warranted.  


ORDER

Service connection for PTSD and major depression is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


